Friedman, J.
(dissenting). In Baumrind v Fidelman (183 AD2d 635, 636), this Court, pointing to the legislative history leading to the enactment of Administrative Code of the City of New York § 27-2009.1 (b), held that, although the Code provides that a landlord must “commence a summary proceeding” to avoid waiving its right to enforce a no-pet clause, an “[ojverly literal interpretation” of these statutory words is inappropriate. Today, in reversing Appellate Term’s decision in this case, the majority overrules not only our decision in Baumrind, but also the Appellate Term’s decision in Park Holding Co. v Lavigne (130 Misc 2d 396). In doing so, the majority holds that we should disregard legislative intent and find a waiver even though respondent’s fellow co-op owners timely served him with a notice to cure demanding that he remove the pet.
This disregard of legislative intent is highlighted when one considers that Administrative Code § 27-2009.1 (b) was enacted to prevent landlords from evicting tenants for improper, retaliatory reasons, circumstances that are not present here. The difficulty with the majority’s approach is all the more manifest considering that respondent is actually a part owner of the co-op corporation and, as noted, there is utterly no evidence that respondent’s fellow cooperators sought to remove his pet for any improper reason.
Also troubling is the path the majority follows to reach its interpretation of the Code. I refer to its unsupported assumption that Administrative Code § 27-2009.1 (b) tracks the law of adverse possession and that just as we impute knowledge to a landowner where another has adversely possessed his property for 10 years (see, CPLR 212 [a]), we impute knowledge to a landlord whose tenant has possessed a pet for only three months.
It seems to me that the majority in its finding of waiver permits the Code to be used in circumstances that the City Council never envisioned. I therefore respectfully dissent.
Respondent Max Cohen is a member of a co-op corporation that owns a complex containing 1,728 apartments. As an integral part of this cooperative living arrangement, respondent and his fellow cooperators agreed to certain rules to govern *172their conduct — rules that were intended to be mutually beneficial. Thus, the proprietary lease for this cooperative provides:
“The member covenants that he will preserve AND PROMOTE THE MUTUAL OWNERSHIP PRINCIPLES UPON WHICH THE COOPERATIVE HAS BEEN FOUNDED, ABIDE BY THE CHARTER BY-LAWS, AND RULES AND REGULATIONS OF THE COOPERATIVE AND BY HIS ACTS OF COOPERATION WITH ITS OTHER MEMBERS BRING ABOUT FOR HIMSELF AND HIS CO-MEMBERS A HIGH STANDARD OF HOME AND COMMUNITY CONDITIONS.”
One of the specific rules that respondent and his fellow cooperators agreed would be mutually beneficial to them was a rule prohibiting the harboring of pets. It is uncontroverted that respondent has violated this rule by purchasing a dog. Nevertheless, respondent asserts that he is entitled to keep a dog even though his fellow cooperators may not. Pointing to Administrative Code § 27-2009.1 (b), respondent argues that his fellow cooperators waived their right to enforce the no-pet rule because they failed to commence a summary proceeding within three months of the time that they became aware of his dog. The co-op’s awareness, he asserts, stems from the fact that unidentified security guards and maintenance workers observed him with the dog. Respondent further asserts that, although his fellow cooperators served him with a notice to cure within three months of the alleged observations, service of the notice to cure was meaningless because the Code requires the actual commencement of a summary proceeding in order to avoid a finding of waiver. I do not believe that respondent’s position has merit.
Administrative Code § 27-2009.1 (b) provides:
“Where a tenant in a multiple dwelling openly and notoriously for a period of three months or more * * * harbors * * * a household pet * * * and the owner or his or her agent has knowledge of this fact, and such owner fails within this three month period to commence a summary proceeding or action to enforce a lease provision prohibiting the keeping of such household pets, such lease provision shall be deemed waived” (emphasis added).
In its legislative declaration accompanying the enactment of this law (Administrative Code § 27-2009.1 [a]), the City Council stated that the law was adopted in response to
*173“widespread abuses by building owners or their agents, who knowing that a tenant has a pet for an extended period of time, seek to evict the tenant * * * for reasons unrelated to the creation of a nuisance” (emphasis added).
In order to assure that the remedial purposes of the statute are not obviated, subdivision (c) of the law provides that:
“It shall be unlawful for an owner or his or her agent, by express terms or otherwise, to restrict a tenant’s rights as provided in this section. Any such restriction shall be unenforceable” (emphasis added).
With this statutory backdrop, three issues emerge on this appeal. The first concerns whether Administrative Code § 27-2009.1 (b) should be applicable to a cooperative. The second concerns the definition of “agent” for purposes of Administrative Code § 27-2009.1 (b). The third relates to the impact of a notice to cure vis-a-vis the commencement of a proceeding requirement contained within section 27-2009.1 (b).
Initially, it is uncontroverted that Administrative Code § 27-2009.1 (b) was enacted to protect tenants from unscrupulous landlords seeking to evict them for improper reasons. As the legislative record reveals, supporters of the law were particularly concerned with retaliation against tenant activists. Other supporters noted that landlords were using no-pet clauses as a method of evicting tenants so that they could get higher rents or obtain vacant apartments to further cooperative conversion plans. It is this legislative history that makes application of Administrative Code § 27-2009.1 (b) in this case so incongruous.
For so many New York City residents, condominium and cooperative “home” ownership has become increasingly popular— not only because of the economic benefits that flow from such ownership, but from a recognition of its social benefits, i.e., the promotion of the overall good of the cooperative community. In order to reap these benefits, all of the cooperative members jointly agree, as here, that certain rules of conduct are advantageous to the community as a whole and that these rules must govern their cooperative living arrangement.
The individual member’s decision to participate in this “little democratic sub society” (Hidden Harbour Estates v Norman, 309 So 2d 180, 182 [Fla]) is, of course, completely voluntary since he or she always has the freedom not to purchase the apartment (Matter of Levandusky v One Fifth Ave. Apt. Corp., *17475 NY2d 530, 536). However, once having opted into this cooperative living arrangement, it is incumbent that each member abide by the rules in order to protect community expectations, as well as the financial investments made by fellow cooperators (see, id.).
Recognizing this, our courts have generally refused to intrude into the decision-making authority of cooperative boards and the rules they make (see, Matter of Levandusky v One Fifth Ave. Apt. Corp., supra; Jacobs v 200 E. 36th Owners Corp., 281 AD2d 281; Woo v Irving Tenants Corp., 276 AD2d 380). Hence, in the absence of a breach of fiduciary duty or impermissible discrimination, we have left it to the members of the cooperative, via their board of directors, to determine what rules are advantageous to the cooperative.
As becomes readily evident, by permitting section 27-2009.1 (b) to be used in the circumstances presented, the majority turns the law on its head and allows the Code to be used, not as a shield protecting tenants, but as a sword allowing one cooperative owner to breach his proprietary lease to the detriment of his fellow cooperators.1 Suffice it to say that nothing in the legislative history of section 27-2009.1 (b) indicates that such an outcome was intended.
The majority nevertheless concludes that such an outcome was intended, stating:
“[The Code] specifically excludes buildings owned and managed by the New York City Housing Authority from this legislation. If the City Council had wished to exclude cooperatives from this ordinance it could easily have so specified. But it did not. Therefore, the exclusion of one implies the inclusion of all others [citations omitted].”
In support of this exclusion/inclusion analysis, the majority relies upon the Appellate Division, Second Department’s decision in Board of Mgrs. v Lamontanero (206 AD2d 340), from which this reasoning emanates. However, in Board of Mgrs. of Parkchester N. Condominium v Quiles (234 AD2d 130), this Court specifically rejected such an analysis, stating: “We disagree with the Second Department that condominiums should *175be deemed covered by the Pet Law because not explicitly excluded.” If the exclusion/inclusion analysis was rejected by this Court for purposes of determining whether condominiums fall within the ambit of the Code, I fail to understand how such an analysis can now be revived for cooperatives. To the extent that the majority places further reliance upon the Second Department’s decision in Clearview Gardens Corp. v Volpicelli (213 AD2d 582), that case did no more than cite to the Second Department’s Lamontanero decision, which, as noted, this Court rejected.
In any event, even if there were some indication that the Code should be applicable in the cooperative area, a finding of waiver is still not permissible. Concerning the definition of “agent” for purposes of the Code, respondent contends that any employee of a landlord, such as a security guard or maintenance worker, is the landlord’s “agent” for purposes of Administrative Code § 27-2009.1 (b). The majority agrees with this proposition because the Code does not limit the type of agent who can acquire knowledge about pets. Close scrutiny of the Code, however, reveals otherwise.
It is a fundamental canon of statutory construction that “where the same word or phrase is used in different parts of a statute, it will be presumed to be used in the same sense throughout, and the same meaning will be attached to similar expressions in the same or a related statute” (McKinney’s Cons Laws of NY, Book 1, Statutes § 236, at 401; People v Bolden, 81 NY2d 146, 151). Applying this canon of statutory construction in this case shows that the broad definition of agent advanced by the majority and respondent is not sustainable.
As previously noted, subdivision (a) of Administrative Code § 27-2009.1 indicates that the law was enacted because of widespread abuses by “agents” seeking to evict tenants for retaliatory reasons. Subdivision (c), as noted, indicates that an “agent” may not restrict a tenant’s right under this law, i.e., through provisions in the lease.
What becomes apparent is that employees such as security guards and maintenance workers are hardly in a position to “seek to evict * * * tenant[s]” and could not have been among those contemplated by the City Council when, in subdivision (a), it expressed its concern over “widespread abuses.” Nor are such employees within the contemplation of subdivision (c) since security guards and maintenance workers are not capable of executing leases that attempt to circumvent the Code via lease provisions. This being so, it becomes apparent that *176the word “agent” as used in both subdivisions (a) and (c) is not a broad reference to any and all employees of a landlord regardless of position, but a reference to employees with sufficient responsibilities to somehow affect the lease relationship.
It follows that security guards and maintenance workers are not “agent [s]” for purposes of subdivision (b) since that term is presumed to have the same meaning that it has in subdivisions (a) and (c) (see, McKinney’s Cons Laws of NY, Book 1, Statutes § 236, supra). Accordingly, the fact that such personnel saw respondent’s dog does not set the three-month statutory clock of subdivision (b) in motion and would not provide a basis for a finding of waiver.
Notwithstanding this, the majority asserts that “[acceptance of [a] constricted reading of ‘agent’ would encourage all absentee landlords to * * * stop permanently the running of the three-month period within which a holdover proceeding must commence just by not requiring [personnel to] prompt[ly report] unwanted pets.” This concern is without foundation. Even in those instances where an absentee landlord has no employees at the premises, a tenant is always in a position to start the running of the three-month statutory clock. All that the tenant need do is notify the landlord of the presence of a pet. Accordingly, there is no possibility of a permanent toll.2
I also point out that, even if I were to share the majority’s concerns, this is not a case where the landlord sought to insulate itself from a claim of waiver by purposely limiting the reporting duties of building personnel. The security personnel who observed respondent were employees of an independent contractor and operated under guidelines that charged them with providing security in the 1,728 unit complex. As to the maintenance workers, they operated under a union contract with clear specifications of duties that did not include reporting lease violations such as the presence of a dog. These limitations on the scope of duties arose from contractual relations unrelated to any improper motive on landlord’s part. There is, therefore, no basis for classifying these workers as agents for purposes of the Code.
*177More significantly, there were persons on the property who were charged with reporting lease violations, namely, resident members of the board of directors. In fact, it was one of those directors that brought respondent’s breach of the lease to the attention of the board of directors, and the co-op timely commenced a summary proceeding within three months of receiving such notice. The presence of these board members demonstrates why the majority’s concern about the absence of the managing agent from the co-op premises is not relevant.
In any event, and putting aside the agency issue, even if notice of respondent’s dog were to be imputed to the co-op via the personnel who observed the dog, I would nevertheless conclude that there was no waiver. In our case, respondent’s fellow cooperators served him with a notice to cure within three months of the observations made by the security guards and maintenance workers and thereafter promptly brought an eviction proceeding. In this regard, although Administrative Code § 27-2009.1 (b) provides that a landlord must “commence a summary proceeding” within three months of learning that its tenant is harboring a pet (and serving a notice to cure concededly does not commence a “proceeding”), we have previously rejected an “[o]verly literal interpretation” of the statutory words “commence a * * * proceeding” for purposes of section 27-2009.1 (see, Baumrind v Fidelman, 183 AD2d 635, 636, supra; see also, Park Holding Co. v Lavigne, 130 Misc 2d 396, supra [App Term, 1st Dept] [no waiver where landlord served respondent with notice to cure within statutory period]).
In Baumrind, the landlord attempted to commence a summary proceeding within three months of obtaining notice of respondent’s dog. The proceeding was defective, however, because the landlord failed to properly serve the tenant with the notice of petition and petition. This defect meant that the summary proceeding was never commenced (see, 528 E. 11th St. H.D.F.C. v Durieaux, 164 Misc 2d 595 [summary proceeding commenced when service is complete, notwithstanding previous filing of notice of petition and petition]; see also, Matter of Fry v Village of Tarrytown, 89 NY2d 714, 720; Markoff v South Nassau Community Hosp., 61 NY2d 283, 286). The landlord thereafter commenced a new proceeding more than three months after obtaining notice of the dog. We held that this tardiness was inconsequential. In so concluding, we noted that the City Council, by enacting Administrative Code § 27-2009.1 (b) (formerly § D26-10.10), “was expressly concerned with landlords who make no attempt to enforce their *178rights under a no-pet clause for a long time, and then do so for bad faith reasons” (Baumrind, at 636), circumstances that were not present in Baumrind.
This Court’s refusal in Baumrind to apply what it termed an “[o]verly literal interpretation” {id.) of the Code was well supported. Prior to the City Council’s vote enacting Administrative Code § 27-2009.1 [as renum by L 1986, ch 839, § 68], the then Chairman of the Committee on Housing and Buildings stated that:
“ ‘The testimony that we had at various hearings indicates that many of the landlords, in effect, waive these clauses over long periods of time, years, but as soon as the tenants joined a tenant association or spoke up for tenants’ rights, they found they were being evicted because they violated the pet clause.
“ ‘That is all that we are removing from the relationship between tenant and landlord. It is a law that will be, that if the tenant keeps a pet openly and notoriously for a period of three months and the landlord does nothing or has done nothing, then the tenant [sic] will be deemed that the landlord has waived the anti-pet clause and the tenant will be able to keep that pet’ ” (quoted by Megalopolis Prop. Assn. v Buvron, 110 AD2d 232, 237 [emphasis added]).
The majority recognizes, as it must, that the City Council was specifically concerned with landlords who retaliate against tenants who assert their rights as tenants. Moreover, the City Council sought to impose a waiver when a landlord has “done nothing” to enforce its rights, which is certainly not our situation. Nevertheless, the majority concludes that we may not consider the Code in the context of its legislative history. I disagree, as did our own Court in Baumrind.
Here, just as in Baumrind, respondent could not possibly have been misled as to the intention of his fellow cooperators. The notice to cure served upon respondent unequivocally stated that he had substantially violated the terms of his tenancy by harboring a dog, and that if he did not cure the violation by December 17, 1996, the co-op would elect to terminate the proprietary lease. Baumrind leads to the inescapable conclusion that the notice to cure served upon respondent in this case was sufficient to preclude a finding of waiver under Administrative Code § 27-2009.1 (b). Moreover, no one, including respondent, *179has alleged that his fellow cooperators were seeking to enforce the proprietary lease for improper reasons. There is, therefore, no basis for a finding of waiver.
Seeking to escape the grasp of our decision in Baumrind, the majority “limit[s] Baumrind to its facts,” facts which it asserts “were unique.” Tellingly, no explanation is offered of what is unique about Baumrind. Nor is an explanation offered of why this Court’s refusal in Baumrind (at 636) to apply an “[o]verly literal interpretation” of the Code should now be rejected.
I also note that the majority’s expansive construction of the Code creates practical problems in its future application, problems for which no solutions are offered. Common experience dictates that many small landlords in New York City do not have employees regularly on the premises of property they own (see, Administrative Code §§ 27-2053, 27-2054). When a tenant calls complaining of a leaky faucet or a non-functioning lock, these landlords call a plumber or a locksmith to resolve these problems. What the majority’s analysis means is that these landlords, which it pejoratively refers to as “absentee landlords,” can no longer enforce no-pet clauses unless they hire employees whose function it is to actually visit the premises and ferret out lease violators.
The difficulty with this result is that Administrative Code § 27-2009.1 is in derogation of a landlord’s common-law right to demand compliance with the provisions of a lease. Because of this, we are not permitted to extend the reach of the law beyond “the clear import of the statutory language” (Morris v Snappy Car Rental, 84 NY2d 21, 28).
With this in mind, I do not dispute that the City Council intended to abrogate the common law. However, it did so only to the limited extent of precluding a landlord from enforcing a no-pet clause when it (or its agent as previously explained) knows of the presence of the pet and does nothing thereafter. There is nothing in the language of the Code, however, remotely suggesting that landlords must hire employees to continuously and actively investigate the possibility of illegally harbored pets in order to enforce a no-pet provision in a lease. Nor is there anything in the Code, let alone its legislative history, suggesting that a landlord is presumed to know of the presence of a pet, as the majority now holds. Moreover, even if there were such a presumption, the evidence rebutting it is uncontradicted. No one asserts that the co-op or its managing agent knew of the presence of a dog.
This brings me to what I believe is the most problematic aspect of the majority’s analysis. At its core, the pivot point of *180the majority’s analysis rests on its interpretation of the statutory words “openly and notoriously.” From the presence of these words in section 27-2009.1 (b), the majority concludes that, once a tenant harbors a dog openly and notoriously, a landlord is irrefutably presumed to have knowledge of the dog. This does not bear scrutiny.
If in fact section 27-2009.1 (b) merely provided that the open and notorious harboring of a pet was the single requirement for a finding of waiver, I might agree that knowledge could be presumed, as it is in the law of adverse possession. However, as previously indicated, section 27-2009.1 (b) provides that a waiver results “[w]here a tenant * * * openly and notoriously * * * harbors * * * a household pet * * * and the owner or his or her agent has knowledge of this fact” (emphasis added). Hence, the statute has a dual evidentiary predicate to its application, one of which includes the element of knowledge.
What the majority has done by its construction of the statute, therefore, is to elevate the open and notorious requirement to preeminent significance and render the language concerning the landlord’s knowledge superfluous, a result that violates basic rules of statutory interpretation (see, Leader v Maroney, Ponzini & Spencer, 97 NY2d 95; McKinney’s Cons Laws of NY, Book 1, Statutes § 231, at 388). Suffice it to say that if the City Council had intended, as the majority suggests, to merely require the open and notorious harboring of a pet to be sufficient to establish a waiver, there would have been no necessity to include the knowledge requirement in the statute.
Finally, the majority’s apparent concern that the failure to find a waiver here would lead to widespread abuses and evictions overlooks RPAPL 753 (4). That statute provides that, where a tenant has breached a provision of the lease, “the court shall grant a ten day stay of issuance of the warrant, during which time the [tenant] may correct such breach” (emphasis added).. This is precisely what the Appellate Term ordered in this proceeding, namely, it allowed the co-op to enforce the terms of the proprietary lease, and allowed respondent to retain his apartment.
In sum, there is no reason to expand the parameters of Administrative Code § 27-2009.1 (b) so as to include cooperatives within its umbrella, there is no reason to overrule the prior precedents of this Court in Baumrind and Quiles, and there is no reason to eliminate the knowledge requirement from the Code. The majority, with its reversal, does all of the above, and since I cannot agree, I vote to affirm the order of the Appellate Term.
*181Nardelli, J. P., Mazzarelli and Lerner, JJ., concur with Buckley, J.; Friedman, J., dissents in a separate opinion.
Order of the Appellate Term of the Supreme Court, First Department, entered February 25, 2000, reversed, on the law, without costs, and the petition dismissed.

. While the majority notes that Lisa Grossman has been allowed to keep her dog following litigation, this emphasizes the problem with the majority’s position. In a cooperative that contains 1,728 apartments, with the attendant difficulties in monitoring the residents of so many apartments, the majority’s position results in a piecemeal undoing of the cooperative’s rules.


. Respondent’s focus on the lack of on-site employees whose responsibility it is to monitor pets is disingenuous to say the least. Although respondent is a tenant by virtue of his proprietary lease, he is also a part owner of the corporation and has a voice in its management (see, New York Condominium and Cooperative Law § 1:2, at 6). Thus, if there were not on-site employees whose job it was to report pets, this resulted from respondent’s own failure, as a shareholder, to advocate for and have adopted a protocol for reporting pets.